                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

 GEORGE SINK, P.A. INJURY LAWYERS,                 ) Civil Case No. 2:19-cv-01206-DCN
                                                   )
          Plaintiff,                               )
                                                   )  DEFENDANTS’ LOCAL RULE 26.01
 v.                                                )    INTERROGATORY ANSWERS
                                                   )
 GEORGE SINK II LAW FIRM, LLC,                     )
 GEORGE SINK LAW FIRM, LLC,                        )
 SOUTHERN LEGAL ASSOCIATION, LLC,                  )
 and GEORGE (“TED”) SINK, JR.,                     )
                                                   )
       Defendants.                                 )

       NOW COMES PLAINTIFFS, by and through counsel, and answer the Local Rule 26.01

Interrogatories as follows:

                                     Interrogatory Answers

       (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

ANSWER: None

       (B)     As to each claim, state whether it should be tried jury or nonjury and why.

ANSWER: Jury trial requested.

        (C)    State whether the party submitting these responses is a publicly owned company

and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,

partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (3) each publicly owned

company in which the party owns ten percent or more of the outstanding shares.

ANSWER:        Not applicable.

       (D)     State the basis for asserting the claim in the division in which it was filed (or the
basis of any challenge to the appropriateness of the division). See Local Civil Rule 3.01.

ANSWER:           Plaintiff filed the claim in this Court.

         (E)      Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the

related action; (2) an explanation of how the matters are related; and (3) a statement of the status

of the related action. Counsel should disclose any cases which may be related regardless of

whether they are still pending. Whether cases are related such that they should be assigned to a

single judge will be determined by the Clerk of Court based on a determination of whether the

cases: arise from the same or identical transactions, happenings, or events; involve the identical

parties or property; or for any other reason would entail substantial duplication of labor if heard

by different judges.

ANSWER: Not applicable.

         (F)      If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

ANSWER: The Defendant is improperly identified in the caption as the Defendant’s legal

name is George Sink, Jr. Defendant’s counsel will accept an amended summons reflecting

the correct identification.

         (G)      If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of said liability.

ANSWER: Not applicable.


                                  {SIGNATURE PAGE TO FOLLOW}
Charleston, South Carolina   s/Ronald L. Richter, Jr.
May 10, 2019                 Ronald L. Richter, Jr. (Federal Bar No. 6264)
                             s/Scott M. Mongillo
                             Scott M. Mongillo (Federal Bar No. 7436)
                             BLAND RICHTER, LLP
                             Attorneys for Defendants
                             Peoples Building
                             18 Broad Street, Mezzanine
                             Charleston, South Carolina 29401
                             Telephone 843.573.9900
                             Facsimile 843.573.0200
                             ronnie@blandrichter.com
                             scott@blandrichter.com

                             s/Eric S. Bland
                             Eric S. Bland (Federal Bar No. 5472)
                             BLAND RICHTER, LLP
                             Attorneys for Defendants
                             1500 Calhoun Street
                             Post Office Box 72
                             Columbia, South Carolina 29202
                             Telephone803.256.9664
                             Facsimile 803.256.3056
                             ericbland@blandrichter.com

                             -and-

                             s/Timothy D. St. Clair
                             Timothy D. St. Clair (Federal Bar No. 4270)
                             PARKER POE ADAMS & BERNSTEIN, LLP
                             Attorneys for Defendants
                             110 East Court Street, Suite 200
                             Greenville, South Carolina 29601
                             Telephone: 864.577.6371
                             Facsimile: 864.242.9888
                             timstclair@parkerpoe.com
